NO. 12-14-00013-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE: ATHENS MUNICIPAL                                     §

WATER AUTHORITY,                                            §   ORIGINAL PROCEEDING

RELATOR                                                     §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         On January 13, 2014, Athens Municipal Water Authority filed a petition for a temporary
writ of injunction, including a motion for emergency relief, to prohibit a meeting of the Athens
City Council scheduled for later that day. The council meeting was held as scheduled, rendering
the issues in this proceeding moot. Accordingly, the motion for emergency relief and the
petition for writ of injunction are dismissed as moot.
Opinion delivered January 22, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         JANUARY 22, 2014


                                         NO. 12-14-00013-CV


                      ATHENS MUNICIPAL WATER AUTHORITY,
                                     Relator
                                       V.
                               HON. DAN MOORE,
                                   Respondent


                                 ORIGINAL PROCEEDING
                      ON THIS DAY came to be heard the petition for writ of injunction filed
by, ATHENS MUNICIPAL WATER AUTHORITY, who is the respondent in Cause No.
2013A-1145, pending on the docket of the 173rd District Court of Henderson County, Texas.
Said petition for writ of mandamus having been filed herein on January 13, 2014, and the same
having been duly considered, because it is the opinion of this Court that this original proceeding
should be dismissed as moot, it is therefore CONSIDERED, ADJUDGED and ORDERED that
the said petition for writ of injunction and the motion for emergency relief be, and the same are,
hereby DISMISSED AS MOOT.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.